Chief Justice TOAL,
concurring:
I concur in the majority’s decision to reverse this case, but I write separately because I would resolve the case on different grounds. In my view, two of the tribunals below committed similar errors of law in failing to properly apply the standard for evaluating a workers’ compensation claim for mental injuries brought about by emotional stress or stimuli. Accordingly, I would reverse this case without determining whether the lower courts’ findings have evidentiary support.
The reasoning of the single commissioner shares a fatal flaw with that employed by the court of appeals in reinstating the single commissioner’s decision. In my view, that fatal flaw is the focus on the ordinary aspects of Petitioner’s employment to the exclusion of an examination of the extraordinary, and the consequent use of those ordinary aspects to support the conclusion that Petitioner’s injury is not compensable. In Stokes v. First Nat’l Bank, the court of appeals adopted the view that mental injuries are compensable if, as in heart attack cases, the mental injury is induced either by physical injury or by unusual or extraordinary conditions of employment. 298 S.C. 13, 21, 377 S.E.2d 922, 926 (Ct.App.1988). We affirmed that decision, noting:
“injury by accident” ... has been construed to mean not only an injury the means or cause of which is an accident, but also an injury which is itself an accident; that is, an injury occurring unexpectedly from the operation of internal or subjective conditions, without the prior occurrence of any external event of an accidental character ... [i]n determining whether something constitutes an “injury by accident” the focus is not on some specific event, but rather on the injury itself.
*353Stokes v. First Nat’l Bank, 306 S.C. 46, 49-50, 410 S.E.2d 248, 250 (1991).
In my view, both the single commissioner and the court of appeals failed to consider whether the changed conditions of Petitioner’s employment were, for her, unusual or extraordinary, and similarly failed to evaluate how the changed conditions affected Petitioner. I believe this was error under Stokes, and based on this error of law, I would reverse.